Dismissed and Memorandum Opinion filed January 10, 2008







Dismissed
and Memorandum Opinion filed January 10, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00620-CV
____________
 
IN THE INTEREST OF T.O.J. and
R.O.J.
 
 
 

 
On Appeal from the
310th District Court
Harris County, Texas
Trial Court Cause No.
1997-06170
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed May 25,
2007. On December 18,
2007, appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 10, 2008.
Panel consists of Justices Yates, Fowler,
and Guzman.